Citation Nr: 1431580	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-49 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from October 2000 to October 2004.  The Veteran had service in Iraq and Kuwait.

These matters come before the Board of Veterans' Appeals (the Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2007, before the one-year appeal period had expired, the Veteran submitted new evidence regarding his hypertension claim and requested that the AOJ reconsider his denied service connection claims.  In an April 2008 rating decision, the AOJ confirmed the denial of the claims.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for an acquired psychiatric disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's hypertension claim, he has not been afforded a VA examination.  VA is required to provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element establishes a low threshold.  Id. at 83.

In this case, the Veteran's service treatment records indicate several instances of high blood pressure readings, though no formal diagnosis of hypertension was made during service.  In a July 2005 VA examination report, the examiner stated that currently the Veteran had consistently elevated blood pressure readings, which would be consistent with a diagnosis of hypertension.  This raises the possibility that the elevated readings in service may also be consistent with a diagnosis.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's hypertension was caused by or related to service, the Veteran should be afforded a VA examination.

As to the claim for an acquired psychiatric disorder, the Veteran was afforded a VA examination in February 2008 after which he was diagnosed with adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner reported that while the Veteran had symptoms of posttraumatic stress disorder (PTSD), he did not meet the full criteria for such a diagnosis as set forth in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  However, a VA treatment record from July 2010 indicates a current diagnosis and treatment for PTSD.  The Veteran stated his fear of hostile military or terrorist activity during service acted as stressors and thus precipitated his PTSD symptoms.  See Statements dated September 2006 and October 2007.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that although the February 2008 VA examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, the examiner did not provide an opinion as to whether that condition was related to the Veteran's active duty service.  In light of the foregoing, a new VA examination is needed to diagnose and determine the etiology of any current acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to secure copies of any VA treatment records, not already of record relating to the Veteran's treatment for hypertension, PTSD, and any other acquired psychiatric disorders.  

2.  Request the Veteran furnish all dates and places of treatment for hypertension and acquired psychiatric disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his hypertension.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to or had its onset during service.
Review of the entire file is required; however, attention is invited to the tabbed service treatment records in volume one of the claims file documenting elevated readings and the July 2005 VA examination statement that elevated readings are consistent with a diagnosis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, including but not limited to PTSD, adjustment disorder with mixed anxiety and depressed mood, chronic, and anxiety disorder not otherwise specified (NOS).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since July 2006.

b)  For PTSD, if diagnosed, whether the Veteran's reported stressor or stressors support the diagnosis of PTSD under DSM IV.  The Board notes that in his September 2006 and October 2007 statements, the Veteran stated he had a fear of hostile military action while deployed in Iraq and Kuwait.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, undertake readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



